Citation Nr: 1211062	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  11-07 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), for accrued benefits purposes.

3.  Entitlement to service connection for residuals of burns, for accrued benefits purposes.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughter



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from June 1948 to April 1952.  He died in February 2009.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2010, a statement of the case was issued in January 2011, and a substantive appeal was received in March 2011.  The appellant testified at a Board hearing in January 2012.  A transcript of this hearing is of record along with a corrected/revised copy of the transcript submitted by the appellant in February 1012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Initially, the Board notes that the transcript of the appellant's January 2012 Board videoconference hearing documents that "there are a number of items of documentary evidence that she has obtained and she will be presenting today to be forwarded to the Board for inclusion in the claims file...."  The appellant waived initial RO review of the referenced new evidence.

However, review of both the physical claims-file and the Virtual VA electronic claims-file reveals that this evidence has not yet been associated with either component of the claims file.  The Board emphasizes that it is critically important that all of the evidence submitted by the appellant, including the referenced "number of items of documentary evidence" submitted during her Board videoconference hearing, be associated with the claims folder before readjudication of the appeal.

Additionally, the Board notes that an essential aspect of this appeal is the appellant's contention that the Veteran suffered from an acquired psychiatric disability related to experiences during his military service in Korea during the Korean War.  The appellants asserts that the Veteran was injured in combat in Korea during the Korean War, relaying the Veteran's account of an incident in which he was severely burned and two fellow servicemen killed during combat.  The contemporaneous service treatment records from military facilities in Japan document that the Veteran suffered extensive third-degree burns when, during service as a cook, a field stove exploded.  Without further addressing the details of this point of contention at this time, the Board notes that the Veteran was clearly significantly burned in an explosion during his military service, and some version of the circumstances of that explosion are the claimed stressor event upon which the claim of entitlement to service connection is based.  The difficulty in the RO's adjudication of the PTSD issue thus far appears to have been in establishing or confirming a post-service diagnosis of a chronic acquired psychiatric disability.

The Board notes that the claims-file contains some evidence suggesting that the Veteran may have had a pertinent chronic acquired psychiatric disability following service.  The Board notes that the appellant herself, who was married to Veteran in 1953, reportedly has some training in mental health counseling (reported at the January 2012 Board hearing as "a specialty in mental health counseling" in connection with a Master's degree in education) and asserts that the Veteran suffered from chronic acquired psychiatric disability.  The Veteran's daughter also reportedly has some training in psychology, reported at the January 2012 Board hearing as "a minor in psychology" in connection with a doctoral degree and work as a physical therapist "for literally hundreds of Veterans in my past 32 years experience."  The Veteran's daughter also asserts that the Veteran had a chronic acquired psychiatric disability.  A December 2008 Vet Center report presents a Licensed Clinical Social Worker's determination that the Veteran "may be suffered from PTSD," but his cognitive deterioration at that time made further assessment inappropriate.

The claims-file contains a December 2010 letter from a Dr. Ritter, a medical doctor, which reports that the Veteran had a suicide attempt around the year 2005, and manifested symptoms of anxiety.  Dr. Ritter opines that "[i]n questioning him and his family, it was apparent that his depression had been present for a long time and in fact dated from his combat experience in the Korean War."  The doctor opines that "it is almost certain in my mind that his psychiatric symptoms and the mental pain that he suffered in his life was the result of his combat experiences."

While observing that Dr. Ritter does not appear to be a psychiatric expert and observing that the opinion refers to a "combat" experience during service that has not been verified, the Board views the evidence as reasonably suggestive of observed psychiatric symptoms that may be linked to the Veteran's military service.  The record reflects that Dr. Ritter was the Veteran's primary care physician for a few years prior to the Veteran's death, and thus may be in possession of significant medical treatment records in this case: for both accrued benefits issues on appeal, a primary challenge to finding a basis for the grant of service connection is the difficulty in establishing a post-service diagnosis of disability (there is no question that the Veteran suffered substantial third-degree burns during service).  However, the RO has indicated (including in the January 2011 statement of the case), that the appellant has not completed a release of information form to authorize VA to obtain the records of the Veteran's primary care physician, Dr. Ritter.  The Board observes that in January 2009, prior to the Veteran's death, the appellant did actually submit a duly completed VA Form 21-4142 to authorize release of the Veteran's records from Dr. Ritter's practice.  At that time, the RO determined that requesting the records was not necessary in connection with a claim under consideration at that time.  However, the records may be pertinent to the current appeal and the RO has solicited a new authorization from the appellant for the private records from Dr. Ritter.  The appellant's failure to provide a new authorization may be the result of confusion given the fact that she did previously submit such an authorization previously that was not acted upon.  As this appeal must be remanded for other reasons, the Board considers it reasonable to make another attempt to obtain these potentially pertinent private treatment records during the processing of the remand.

In the event that the pertinent records from Dr. Ritter were not among the documents submitted by the appellant at the January 2012 Board hearing, the appellant is put on notice that in order to obtain pertinent medical records, her cooperation is required; namely, she must provide VA with a new authorization to obtain such evidence.  In the alternative, she may obtain and submit pertinent medical records on her own behalf.

The Board notes that the appellant, including in a June 2009 statement, has asserted that the Veteran's available service records do not correctly or fully document the pertinent details of his service assignments; she has referred to the Veteran's "burned, partial records ... severely damaged and incomplete" as "contrary to the information my husband had given to me."  The Board notes that the claims-file reflects that the Veteran's service records were damaged in a fire that occurred in July 1973 at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In a case in which a veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist in the development of the claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a claimant in developing facts pertaining to his or her claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  VA is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony, letters written contemporaneously, unit histories, and the like.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

During the processing of this remand, the RO must ensure that all appropriate notice has been provided to the appellant and all steps have been taken to secure all of the Veteran's service treatment records or alternative records through official channels including the NPRC or any other appropriate source, and including the appellant, as per the procedures set forth in VA Adjudication Procedure Manual, Manual M21-1MR, part III, subpart iii, chapter 2, section E, paragraph 27.b, if so warranted.  The RO should ask the appellant to assist in reconstructing the Veteran's service data by submitting additional information regarding his treatment during service and notify her of alternative types of evidence, including witness statements, that may be submitted to support the claims.

Furthermore, although the Veteran's service records have been damaged by a fire at the NPRC, there is documented evidence of certain details of the Veteran's service assignments which may permit a formal determination as to whether the Veteran is shown to have served in a combat zone in Korea during the Korean War.  Such a determination could be significant in the adjudication of the PTSD claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  All evidence submitted by the appellant to the RO during her January 2012 hearing testimony should be located and added to the evidence in the claims folder.  The RO should contact the appellant to ensure that all of the submitted evidence has been identified, obtained, and associated with the claims-file.

2.  With regard to the appellant's concerns that the Veteran's fire-damaged service records are incomplete, the RO should ensure that the appellant has been provided fully appropriate VCAA notice to advise her to obtain other forms of evidence, such as lay testimony, letters written contemporaneously, unit histories, and the like, and how VA will assist her in obtaining sufficient evidence from alternative sources.

3.  The RO must take appropriate steps to secure all of the Veteran's service treatment records or alternative records through official channels including the NPRC or any other appropriate source, and including the appellant, as per the procedures set forth in VA Adjudication Procedure Manual, Manual M21-1MR, part III, subpart iii, chapter 2, section E, paragraph 27.b, if so warranted.  Any and all records obtained should be associated with the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist, or until that point when further attempts to obtain them would be futile.  If there are no records available or all reasonable attempts to find any identified records have proven futile, the AOJ should notify the claimant pursuant to 38 C.F.R. § 3.159(e), and include in the claims file a memorandum laying out the attempts taken and pointing to any documentation used in making the determination that no further VA efforts would likely prove fruitful.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

4.  After completion of the above and any other appropriate steps, all available information should be used in reaching a formal determination as to whether the Veteran's military service included service in a combat zone in Korea.

5.  The RO should once again send the appellant a new VA Form 21-4142 (Authorization and Consent to Release Information) so that it may attempt to obtain the treatment records from Dr. Ritter, who has authored a medical opinion in support of part of this appeal and has been identified as the Veteran's primary care physician.  Should the appellant respond, the RO should then request all such records.

6.  After completion of the above, the RO should review the expanded record and readjudicate the claims on appeal.  The RO should furnish the appellant with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



